      Case 2:17-cv-00143-LGW-BWC Document 24 Filed 03/29/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          BRUNSWICK DIVISION

 ALIECHIA SMITH,                             )
                                             )
                     Plaintiff,              )
                                             )
 v.                                          )    C/A No.: 2:17-CV-143-LGW-BWC
                                             )
 MIKE DEAL, Individually, and in his         )
 official capacity as City Manager of The    )
 City of Jesup, Georgia, and Jesup Police    )
 Department Chief DOUG LEWIS,                )
 individually,                               )
                                             )
                     Defendants.             )

                                  NOTICE OF APPEAL
       Notice is hereby given that, Aliechia Smith, Plaintiff in the above-named case,

hereby appeals to the United States Court of Appeals for the Eleventh Circuit from

the order granting summary judgment to all defendants entered in this action on the

27th day of February, 2019.

       RESPECTFULLY SUBMITTED this 29th day of March, 2019.


                                                 DUFFY & FEEMSTER, LLC

                                                 /s/ Cameron C. Kuhlman
340 Eisenhower Drive                             CAMERON C. KUHLMAN
Suite 800, Second Floor                          Georgia State Bar No. 596159
Savannah, GA 31406                               Attorney for Plaintiff
Phone: (912) 236-6311
Fax: (912) 236-6423
CCK@duffyfeemster.com
     Case 2:17-cv-00143-LGW-BWC Document 24 Filed 03/29/19 Page 2 of 2



                           CERTIFICATE OF SERVICE

I hereby certify that on this day, I will electronically file the foregoing with the Clerk
of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to counsel of record.

                                                DUFFY & FEEMSTER, LLC

                                                /s/ Cameron C. Kuhlman
340 Eisenhower Drive                            CAMERON C. KUHLMAN
Suite 800, Second Floor                         Georgia State Bar No. 596159
Savannah, GA 31406                              Attorney for Plaintiff
Phone: (912) 236-6311
Fax: (912) 236-6423
CCK@duffyfeemster.com
